IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,500-01


                  EX PARTE HEATHER LAUREN RICHARDS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR2014-091-1 IN THE 207TH DISTRICT COURT
                            FROM COMAL COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of attempted capital murder, aggravated kidnapping, aggravated

sexual assault, aggravated robbery, and tampering with physical evidence. The jury assessed

punishment at fifty years’ imprisonment for each offense, except tampering with physical evidence,

for which the jury assessed punishment at ten years’ imprisonment, with all the sentences to run

concurrently. The Court of Appeals affirmed the convictions. Richards v. State, No. 03-15-00316-

CR (Tex. App.—Austin Aug. 11, 2016)(not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The trial court has entered findings of fact and conclusions of law recommending the denial
                                                                                                   2

of relief. This Court does not adopt the trial court’s finding of fact number one. Based on the trial

court’s other findings of fact and conclusions of law, as well as this Court’s independent review of

the entire record, we deny relief.



Filed: September 23, 2020

Do not publish